Citation Nr: 9909199	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-17 918	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for benign prostatic 
hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1966.  
This appeal originally arose from a July 1991 rating action 
which denied service connection for prostatitis and for BPH 
on both a direct service-incurrence basis and as secondary to 
the service-connected post-operative residuals of removal of 
a left ureteral calculus, and from an October 1991 RO hearing 
officer's decision which denied a compensable rating for 
post-operative residuals of removal of a left ureteral 
calculus.

By letter of May 1993, the Board of Veterans Appeals (Board) 
remanded this case to the RO to afford the veteran a hearing 
before a hearing officer at the RO; the veteran failed to 
report for the hearing scheduled in June 1993.  By letter of 
February 1994, the Board again remanded this case to the RO 
to afford the veteran a hearing before a hearing officer at 
the RO; that hearing was conducted in April 1994.  By 
decision of February 1995, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  By decision of 24 April 1996, the Board 
denied service connection for prostatitis and for BPH on both 
a direct service-incurrence basis and as secondary to the 
service-connected post-operative residuals of removal of a 
left ureteral calculus, as well as denied a compensable 
rating for post-operative residuals of removal of a left 
ureteral calculus.  Thereafter, the veteran appealed the 
Board's April 1996 decision to the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the "Court").

This matter is currently before the Board pursuant to a 24 
October 1997 Order of the Court wherein that part of the 24 
April 1996 Board decision which denied service connection for 
prostatitis and for BPH on a direct service-incurrence basis 
was vacated, and those issues were remanded to the Board for 
compliance with instructions contained in a 21 October 1997 
Joint Motion for Partial Remand and for Stay of Proceedings 
of the appellant and the VA General Counsel.  The appellant 
did not seek Court review of that part of the April 1996 
Board decision which denied secondary service connection for 
prostatitis and for BPH, and denied a compensable rating for 
post-operative residuals of removal of a left ureteral 
calculus, and the Court thus dismissed the appeal with 
respect to those issues.

By decision of June 1998, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  


FINDINGS OF FACT

1. According to competent medical opinions, the veteran's 
inservice genitourinary complaints and symptoms following 
surgery for the extraction of a left ureteral stone by 
cystotomy are not etiologically related to any prostatitis 
or BPH.

2. Any prostatitis or BPH was first manifested many years 
post service.

3. This case does not involve medical complexity or 
controversy requiring an advisory opinion from an 
independent medical expert (IME).


CONCLUSIONS OF LAW

1. Any prostatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998). 

2. Any BPH was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

3. An advisory opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107(a), 7109 (West 1991); 38 C.F.R. §§ 
3.328, 20.901(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in effect, that he currently suffers 
from prostatitis and BPH which had their onset in service.  
He asserts that his inservice genitourinary complaints and 
symptoms following surgery for extraction of a left ureteral 
stone by cystotomy were the early manifestations of his 
currently-diagnosed prostatitis and BPH.  He states that 
certain conditions for which he was treated in service were 
mis-diagnosed and, in actuality, represented the onset of 
prostatitis and BPH.  He asserts that an abnormal blood cell 
count in service, and test results which ruled-out gonorrhea 
in service, are evidence of the presence of prostatitis in 
service.  He asserts that the service medical records 
document ureteral infections in service, bacteria from which 
ascended through the urethra into the prostate, causing 
enlargement of the prostate.  In written argument dated in 
January 1995, the veteran's authorized representative at the 
time, citing Austin v. Brown, 6 Vet. App. 547 (1994), stated, 
in effect, that no proper Board decision in this case may 
rest upon a Board Medical Adviser's opinion, and, citing 
38 U.S.C.A. § 7109, requested that an advisory opinion from 
an IME be obtained in this case.

A review of the evidence includes the service medical records 
which are completely negative for findings or diagnoses of 
prostatitis or BPH.  In April 1965, the veteran was seen with 
a 3-day history of penile discharge and dysuria.  The 
impression was acute gonococcal urethritis, and he was 
treated with penicillin.  When seen again a week later, the 
urethritis was noted to have completely cleared, and physical 
examination was negative.  A September 1965 blood test was 
positive for the Rh factor.

On October 1965, the veteran was seen with complaints of 
gross hematuria which was painless.  The provisional 
diagnosis was gross hematuria of unknown etiology.  When seen 
in the genitourinary clinic in early November, the veteran 
was noted to have been recently discharged from a hospital 
where a renal stone had been found.  The stone remained 
throughout hospitalization, and was currently present.  He 
complained of left flank pain the previous day, and gave a 
post-hospital history of occasional episodes of hematuria 
after strenuous exercise.  When seen again in late November, 
he was noted to have had no pain, gross hematuria, chills, 
fever, or dysuria since his previous evaluation in early 
November.  

On separation physical examination of early February 1966, 
the veteran was noted to have had a kidney stone in 1965 with 
dysuria and hematuria; he was believed to have passed the 
stone, and had no subsequent symptoms.  Current examination 
of the genitourinary system was normal.

An intravenous pyelogram in mid-February 1966 revealed a left 
ureteral calculus, and urinalysis showed microscopic 
hematuria.  

In March and April 1966, the veteran was hospitalized for 
removal of the left ureteral calculus which had been thought 
to have been passed in 1965.  The prostate was normal and 
non-tender on current examination.  During his hospital 
course, he underwent an unsuccessful basket manipulation of 
the stone, followed by a suprapubic cystotomy and ureteral 
lithotomy.  After some initial complications due to fever and 
difficulties with catheters, he was felt to be doing well and 
was granted convalescent leave from the hospital for 2 weeks.  
In mid-April, his suprapubic wound was noted to have healed 
well, and he was having no urinary difficulties. A  urine 
culture showed an infection, which remained to be treated.  
The discharge diagnoses were left ureteral calculus, treated, 
improved; and cystitis, treated, improved.  

In his original May 1966 claim for VA disability 
compensation, the veteran made no claim for service 
connection for prostatitis or BPH.

On VA genitourinary examination of March 1967, the veteran 
was noted to have had no sequelae from his inservice 
cystotomy for a left ureteral calculus, with no evidence of 
any difficulties and no urological complaints since that 
time.  The diagnosis was history of left ureteral calculus 
removal by open surgery with re-implantation of the left 
ureter, currently asymptomatic.

On VA examination of March 1991, the veteran gave a history 
of the gradual onset in 1989 of urinary urgency, followed by 
the sensation of inadequate emptying of the bladder and post-
voiding dribbling, as well as 4 episodes of nocturia which 
had gradually worsened.  On examination, the prostate was 
mostly enlarged in its right lobe; both lobes were tender but 
of fairly-normal consistency.  The diagnoses were status post 
extraction of a left renal stone by cystotomy, without 
residual disability; and gradual onset of symptoms compatible 
with BPH and/or chronic prostatitis, with worsening 
disability.

At the October 1991 RO hearing on appeal, the veteran gave 
testimony to the effect that he currently suffered from the 
same genitourinary symptoms that he experienced in service, 
and that that was the basis for his claim that his currently-
diagnosed prostatitis and BPH had had their onset in service.  

In January and March 1993, Board Medical Adviser opinions 
were furnished in connection with the issues on appeal.  As 
will be explained below, the Board has placed no reliance on 
these medical opinions in adjudicating the issues on appeal.

At the June 1994 RO hearing on appeal, the veteran gave 
testimony to the effect that he currently had urological 
symptoms which were similar to those he experienced in 
service, and on that basis presumed that his currently-
diagnosed prostatitis and BPH had their onset in service.  He 
stated that medical authorities in service mis-diagnosed his 
medical problem, and that he had ureteral infections and 
prostatitis in service.                   

In March 1995, a VA urological examination was conducted 
pursuant to the February 1995 Board Remand Order to 
ascertain, among other things, whether or not the service-
connected post-operative residuals of removal of a left 
ureteral calculus caused either chronic prostatitis or BPH or 
both.  The examination report indicates that the examiner 
reviewed the veteran's inservice and post-service urological 
medical history, and commented that his post-operative course 
following the inservice cystotomy was essentially uneventful.  
On current examination, the prostate was normal in size, 
shape, and consistency.  No nodules were palpable, and the 
prostate was non-tender.  The diagnosis was left ureteral 
calculus removed by open surgery with essentially normal 
post-operative course, and the doctor opined that there was 
no connection between the left ureteral calculus and the 
chronic prostatitis or prostatic hypertrophy.

In a statement which was received in October 1995, the 
veteran advised the RO of an August 1995 consultation he 
reportedly had with a VA physician in San Antonio, Texas 
regarding the relationship of prostatitis and BPH to his 
period of military service.  

Pursuant to the June 1998 Board Remand Order, the RO in July 
1998 contacted the VA medical facility in San Antonio, Texas 
and attempted to document the abovementioned reported August 
1995 VA medical consultation and obtain copies of any 
existing records which may have been maintained pertaining to 
the reported consultation.  An official of the VA medical 
facility in San Antonio responded in August 1998 that there 
was no record that the veteran saw the specified VA physician 
in August 1995, nor was there any record that the veteran was 
seen at any VA clinic under the jurisdiction of that VA 
medical facility on or about the claimed August 1995 date.  
The official enclosed documents showing all of the veteran's 
outpatient activity at that VA medical facility from 1986 to 
1995.

In September 1998, a VA urological examination was conducted 
pursuant to the June 1998 Board Remand Order to determine the 
relationship, if any, between the veteran's inservice 
genitourinary complaints and symptoms following surgery for 
the extraction of a left ureteral stone by cystotomy and his 
current prostatitis or BPH.  The examiner reviewed the 
veteran's medical records showing a past cystotomy required 
to remove a ureteral calculus that had passed into the 
bladder in 1965.  The veteran currently complained of urinary 
frequency and urgency, and had not had hematuria or ever had 
urinary retention.  On current examination, the prostate was 
normal as to size and consistency.  There were no palpable 
nodules, and the prostate was not tender.  The doctor opined 
that the veteran's current symptoms were not in any way 
connected with his cystotomy.

The Board finds that the veteran's claims for service 
connection for prostatitis and BPH are well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that, 
pursuant to the June 1998 Board Remand Order, the RO in July 
1998 attempted to obtain documentation of a VA medical 
consultation alleged by the veteran to have occurred in 
August 1995, but an official of the VA medical facility 
responded in August 1998 that there was no record of the 
veteran having seen the VA physician he claimed to have seen, 
nor did there exist any medical records pertaining to such 
medical consultation.  Also pursuant to the June 1998 Board 
Remand Order, a special VA urological examination was 
conducted in September 1998, and a report thereof is of 
record wherein the examiner rendered the requested medical 
opinion regarding the etiology of the veteran's prostatitis 
and BPH.

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the VA, is warranted by 
the medical complexity or controversy involved in an appealed 
case, the Board may secure an advisory medical opinion from 
one or more IMEs who are not VA employees.  38 U.S.C.A. 
§ 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  The Board finds 
that an advisory opinion from an IME is not necessary in this 
case, inasmuch as the current medical evidence of record is 
adequate to equitably adjudicate this claim.  Comprehensive 
development of the evidentiary record was undertaken by the 
Board and the RO both prior and subsequent to the October 
1997 Court Order, and as will be explained below, the medical 
opinions contained therein are sufficient for the Board to 
definitively adjudicate the key matter on appeal, that is, 
that any prostatitis and BPH had its onset many years post 
service, and that there is no etiological relationship 
between the veteran's inservice genitourinary complaints and 
symptoms following surgery for extraction of a left ureteral 
stone by cystotomy and any current prostatitis or BPH.  The 
record which now exists presents no diagnostic problem and no 
conflict between existing medical opinions.  It is thus not 
necessary to further develop the record as to the etiology of 
any prostatitis or BPH or to obtain an IME opinion, inasmuch 
as the current evidence of record is adequate to permit the 
Board to reach a proper conclusion with respect to the direct 
service-incurrence issues on appeal.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  This may be accomplished by affirmatively showing 
inception during service.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, his medical records, and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
urinary finding of casts in service will permit service 
connection of nephritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The first matter for disposition in this case is a 
determination as to the proper evidence which may be 
considered in adjudicating the claims for service connection 
for prostatitis and BPH.  Citing the Court's holding in 
Austin, the veteran's former representative in January 1995 
argued that no proper Board decision in this case may rest 
upon a Board Medical Adviser's opinion.  In Austin, the Court 
held that relying upon such a VA medical opinion in 
adjudicating a claim constituted prejudicial error, inasmuch 
as that evidence was procured by a process which violated the 
regulatory provisions of 38 C.F.R. § 20.903 (1998), the 
holding of the Court in Thurber v. Brown, 5 Vet. App. 119 
(1993), and the "fair process" principle underlying the 
Thurber opinion.  Thus, the Board may not and shall not rely 
upon the abovementioned January and March 1993 reports and 
opinions of the Board Medical Adviser in reaching a decision 
in this appeal.

Having determined the proper evidentiary record upon which an 
appellate decision may correctly rest, the Board finds that 
the facts of this case and the properly-procured medical 
opinions entered into the record support the conclusion that 
any prostatitis or BPH had its onset many years following 
separation from service, and is unrelated to the veteran's 
inservice genitourinary complaints and symptoms following 
surgery for extraction of a left ureteral stone by cystotomy.  
Although the veteran has contended and testified as to his 
belief that his current prostatitis and BPH had their onset 
in service based on the alleged similarity of the symptoms he 
experienced in service to those he suffers from currently, 
he, as a layman, is competent to offer neither a medical 
diagnosis of prostatitis or BPH in service nor a medical 
opinion regarding the etiology of any current prostatitis or 
BPH.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that 
there is a causal connection is required for favorable 
action.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  While the 
veteran's description of his inservice and current symptoms 
is competent as it regards the features or symptoms that he 
allegedly exhibited, he is not competent to offer a medical 
opinion as to an etiological relationship between his 
reported symptoms and any currently-diagnosed medical 
disorder.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

The service medical records are completely negative for 
findings or diagnoses of prostatitis or BPH.  Specifically 
contradicting the veteran's allegations of problems 
attributable to the prostate in service are the medical 
findings of a normal and nontender prostate on examination 
during hospitalization for surgery for extraction of a left 
ureteral stone by cystotomy in March and April 1966.  Neither 
does the record show prostatitis or BPH soon after separation 
from service: the veteran made no claim for service 
connection for such disorders in his original May 1966 claim 
for VA disability compensation, and no such disorders were 
diagnosed on VA genitourinary examination of May 1967, which 
in fact diagnosed no sequelae from his inservice cystotomy 
and noted no evidence of any difficulties and no urological 
complaints since that surgery.

When chronic prostatitis and/or BPH were first diagnosed on 
VA examination of March 1991, nearly 25 years post service, 
the veteran gave a history of the gradual onset of symptoms 
thereof in 1989, some 23 years post service.  There was no 
history or medical opinion relating these symptoms or 
disorders to military service or any incident thereof, 
including the surgery for extraction of a left ureteral stone 
by cystotomy.  On VA urological examination of March 1995 
conducted for the purpose of ascertaining the etiology of any 
chronic prostatitis and BPH, the examiner noted the veteran's 
essentially normal post-operative course following inservice 
surgery for removal of a left ureteral calculus, and opined 
that there was no connection between the left ureteral 
calculus and the chronic prostatitis or BPH.  On another VA 
urological examination conducted in September 1998 to 
determine the relationship, if any, between the veteran's 
inservice genitourinary complaints and symptoms following 
surgery for extraction of a left ureteral stone by cystotomy 
and the current prostatitis or BPH, the examiner opined that 
the current symptoms were in no way connected with his 
cystotomy.               

In the absence of evidence of prostatitis or BPH in service, 
and in view of the many-year post-service time gap during 
which no prostatitis or BPH was objectively demonstrated, and 
the medical opinions showing no etiological relationship 
between the veteran's inservice genitourinary complaints and 
symptoms following the cystotomy and any current prostatitis 
or BPH, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
prostatitis and BPH, and the appeals are denied.


ORDER

Service connection for prostatitis is denied.  Service 
connection for BPH is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


